Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 9 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 9 September 1778
      
      Yesterday I met twice with the Grand Facteur and twice with our friend.
      Here is what happened in the Assembly of Holland yesterday morning. Amsterdam presented its proposal, to be inserted in the acts of the republic, opposing an increase in the size of the army, adding that since it would be printed for the use of each member who could then read it at leisure, it seemed unnecessary to try the patience of the Assembly by reading it aloud at the present time. The Grand Pensionary insisted, however, that because it would be inserted, it should be read and that he would do so in his own capacity. They responded that if it did not fatigue either the reader or the audience it would certainly not tire the originators of the proposal. The Grand Pensionary read it and could not refrain from indicating, by violent contortions on his chair, the frequent passages that displeased him. The Corps of Nobility listened sullenly and declared that in addition to the proposal it had already inserted, which was sufficient ne quid respublica detrimenti capiat, &c., it intended to introduce another against that of Amsterdam. Dort then spoke and invoked its prerogative to oppose the introduction of such a counter-proposal as being contrary to the Constitution, and to permit only the insertion of a new proposal on the same issue, but not as against the proposal of another member of the State. Harlem, in its turn, declared that, without caring to pronounce itself either for or against this formality, it agreed with the substance of Amsterdam’s proposal. Finally, the proposal from Amsterdam was inserted as planned. It will be printed and distributed to all the members. There will be a hundred extra copies, of which I will have one that I will translate and send you, gentlemen, in due time.
      Our friend is both delighted by this success and irritated at the Grand Pensionary. He told me that the Grand Pensionary’s conduct was not, as we had previously thought, that of a statesman and shrewd courtier and that if he had wished to play the latter role while being in actual agreement with the Republican party, they would have aided him in his effort. But he has lost the trust of Amsterdam, which is now convinced that he is doing and will do everything out of complaisance for &c. He added that if one had any doubts about it, all that I had to do was to go and ask him what would be his answer to your letter, gentlemen, and I would see what he told me. I said that I had no orders that could be produced or even alleged in order to do so. Well, he said, go on your own behalf. I made him to understand that I could not thus commit myself without compromising you too. He observed, smilingly, that I would, therefore, have to believe him. I immediately reported this conversation to the Grand Facteur, who agreed with me.
      I have the honor, gentlemen to confirm my letter of the 4th of this month and await your reply. The part of the Regency of Amsterdam that our friend intends to approach is the entire council of the city, having until now limited himself to the burgomasters. If he succeeds, important deliberations and démarches may follow. The party with which you will, through me, have increasing contact, gentlemen, is, as in England, the whig or republican party, but with this advantage over its British counterpart: that in regard to the principal subject now dividing the parties, the plurality of suffrages can do nothing against it. We are, therefore, now proceding down the only route that can succeed in alienating this state from your enemies and, little by little, draw it closer to France and America.
      I will add, for the historical record, that Harlem and Dort have for Pensionaries Messrs. Van Zeeberg and Boschart, two very capable men, good republicans, and friends of our friend.
      I am, with respectful devotion, gentlemen, your very humble and very obedient servant.
     